Title: From Thomas Jefferson to Francis Lewis, 1 May 1788
From: Jefferson, Thomas
To: Lewis, Francis


          
            
              Sir
            
            Paris May 1. 1788.
          
          The bearer hereof, Mr. Berger, merchant of Lyons, proposes to go to America with a view either to establish himself there or to extend his commercial connections. His particular line is that of silk, and he is recommended to me as a person of worth, and of a firm and antient house of commerce at Lyons. This recommendation comes to me from the Marquis d’Espinay a very worthy gentleman of that place. As no person can give him better counsel than yourself in the mercantile line, so I am sure there is no one more disposed to guide the steps of a stranger, and to avail him of the knowledge you possess in that line. Permit me therefore Sir to ask for him your notice and counsel, and to procure for him such acquaintance as you think may be useful. Accept at the same time a renewal of the assurances of that esteem & attachment with which I have the honour to be Sir Your most obedient & most humble servt.,
          
            Th: Jefferson
          
        